DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  4 and 7 of U.S. Patent No. 11,336,899 B2 in view of Seregin et al. (U.S. Pub. No. 2014/0192883 A1). See below for the detailed claim analysis made for claim 1. 
As per claim 1, Jun teaches a method for decoding a video, the method comprising: (claim 1, col. 55 line 34): obtaining a plurality of sub-blocks by dividing a current block into sub-block units (claim 1, col. 55 lines 35-36, “obtaining a plurality of sub-blocks by dividing a current block into sub-block units”); deriving motion information of each of the plurality of the sub-blocks by using motion information of co-located sub-blocks corresponding to each of the plurality of the sub-blocks (claim 1, col. 55 lines 37-40; “deriving motion information of each of the plurality of the sub-blocks by using motion information of co-located sub-blocks corresponding to each of the plurality of the sub-blocks”); and generating a sub-block-based temporal merge candidate of the current block by using the derived motion information of the plurality of the sub-blocks (claim 1, col. 55 lines 41-43; “generating a sub-block-based temporal merge candidate of the current block by using the derived motion information of the plurality of the sub-blocks”);  wherein when there is a co-located sub-block for which motion information is not available, motion information of sub-block corresponding to the co-located sub-block for which the motion information is not available is determined as motion information of a center block of the co-located block of the current block (claim 1, col. 55 lines 44-49; “wherein when there is a co-located sub-block for which motion information is not available, motion information of a sub-block corresponding to the co-located sub-block for which the motion information is not available is determined as motion information of center block of the co-located block of the current block”), wherein the co-located sub-blocks and the co-located block are present in a co-located picture of the current block (claim 1, col. 55 lines 51-53; “wherein the col-located sub-blocks and the co-located block are present in a co-located picture of the current block,”) and wherein a position of the co-located sub-block and co-located block are determined by a motion vector of a neighboring block of the current block (claim 1, col. 55 lines 54-56; “wherein a position of the co-located sub-block and co-located block are determined by a motion vector of a neighboring block of the current block”).  Jun does not explicitly disclose  generating a sub-block-based merge candidate list of the current block based on the sub-block-based temporal merge candidate.
	However, Seregin teaches generating a sub-block-based merge candidate list of the current block based on the sub-block-based temporal merge candidate ([0130-0132] and fig. 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate teachings Seregin with Jun in order to improve coding efficiency and/or reduce computational complexity associated with a method of coding video, [0009], [0027].
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486